Citation Nr: 0528909	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  96-23 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an increased initial evaluation for the 
residuals of a gunshot wound to the right hamstring, 
currently evaluated as 30 percent disabling.

2.	Entitlement to an increased initial evaluation for 
bilateral ptygeria, currently evaluated as 
noncompensably disabling.

3.	Entitlement to an earlier effective date for a 
compensable rating for post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, esq.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to April 
1977.

His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In a December 2002 decision, the Board denied the claims for 
increased evaluations for residuals of a gunshot wound of the 
right thigh and bilateral pterygia. The Board also dismissed 
the claim for an increased evaluation for post-traumatic 
stress disorder, based upon correspondence received from the 
veteran indicating his satisfaction with the assigned rating 
evaluation.  The appellant appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).

While this case was pending before the Court, a Joint Motion 
To Vacate And Remand was filed. The joint motion was to 
vacate the December 2002 decision by the Board, and to remand 
the case for review of the appellant's claim in conjunction 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002).  The Court 
granted this motion in a June 2003 order, and that part of 
the Board's decision that denied a compensable rating for 
bilateral pterygia and an increased evaluation in excess of 
30 percent for the residuals of the gunshot wound to the 
right thigh was vacated.  The case has since been returned to 
the Board for compliance with the directives stipulated in 
the motion.  These issues were remanded for further 
development in January 2004, and now return again before the 
Board.

In March 2002 the RO allowed an earlier effective date for 
the grant of service connection for PTSD and assigned a non- 
compensable rating effective from June 28, 1990 to September 
28, 1993 and 30 percent thereafter.  However, the veteran 
continued to disagree with the effective date assigned, and 
in February 2004, the veteran was issued a statement of the 
case as to the issue of entitlement to a compensable rating 
for post traumatic stress disorder (PTSD).  The veteran's 
appeal as to this issue was later perfected, therefore the 
issues in appellate status are as listed above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that, in January 2004, The Board remanded the 
issues of entitlement to an increased evaluation for the 
veteran's service connected gunshot wounds and bilateral 
ptygeria for further development, to include the scheduling 
of both opthalmic and orthopedic examinations, to determine 
the present level of severity of these disabilities.  As the 
veteran is presently incarcerated, the RO was specifically 
asked to tailor the scheduling of these examinations to the 
circumstances of his confinement.  The veteran was scheduled 
for VA examinations, and did not report.  The RO has 
indicated that the veteran refused to report for these 
examinations; however the veteran and his representative have 
informed the RO in numerous statements that he was unable to 
attend these scheduled examinations due to his incarceration.  
A note from the VA facility at which the examinations where 
scheduled indicates that there was no one available to 
perform these examinations, however, the Board notes that it 
does not appear that the RO made any attempt to tailor its 
scheduling of the veteran's examinations to the circumstances 
of his confinement; for instance, VA Manual M-1, Part I, 
Chapter 16, 16.14(a), clearly indicates that these 
examinations may be performed by physicians employed by the 
Department of Corrections, as long as these physicians are 
given guidance as to the rating criteria at issue.  
Furthermore, the Board notes that the evidence of record 
clearly indicates that the veteran has been able to be 
scheduled for VA examinations in the past, conducted outside 
the facility in which he was incarcerated.  It appears that 
the RO did not make any attempt to tailor the scheduling of 
these examinations to the circumstances of his confinement; 
rather, the veteran was simply scheduled for an examination 
as an unincarcerated veteran would be, without any attempt 
being made to accommodate the veteran.  The failure to do so 
violates VA's duty to assist under 38 C.F.R. § 3.159 and, in 
this case, the holding in Stegall v. West, 11 Vet. App. 268 
(1998).  As this requested development was not performed by 
the RO, and as the information from these examinations is 
essential to the resolution of the veteran's claims, these 
claims must again be remanded, in order that the RO can 
schedule examinations for the veteran, keeping in mind the 
circumstances of his confinement.

As to the veteran's claim for entitlement to an earlier 
effective date for a compensable rating for post traumatic 
stress disorder (PTSD), the Board notes that the veteran, 
recently, has indicated disagreement with his current rating 
for PTSD.  Additionally, the veteran and his representative 
indicated that they have filed a claim for service connection 
for "acute psychosis secondary to Valium", which they have 
indicated includes service connection for Valium addiction 
and any residuals, as well as substance abuse secondary to 
either the veteran's PTSD, or his service connected gunshot 
wounds.  The veteran and his representative indicate that 
they feel this separate claim has been pending for many 
years.  As the Board is of the opinion that any further 
development taken on this psychosis claim may have an impact 
of his claim for an earlier effective date for a compensable 
rating for PTSD, the Board finds these issues inextricably 
intertwined with the issue on appeal, and must defer 
adjudication of this claim until the claims for acute 
psychosis, and the claim for an increased rating for PTSD, 
have been resolved.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on a 
veteran's claim for the second issue). As such, on remand, 
the RO should adjudicate the newly raised claims along with 
the currently pending claims.  The Board emphasizes, however, 
that to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

The Board regrets the additional delay in adjudication of the 
veteran's claims that a further remand will entail, however, 
it is necessary to ensure that the veteran gets all 
consideration due him under the law.

Accordingly, this case is REMANDED for the following:

1. The RO should furnish the veteran the 
appropriate release of information forms in order 
to obtain copies of all VA, private, and State 
Correctional facilities medical records pertaining 
to treatment for the residuals of a gunshot wound 
of the right thigh or bilateral pterygia covering 
the period following his release from active duty 
to the present which have not been previously 
submitted.

2. The following examinations should be scheduled 
pursuant to the provisions of VA Manual M-1, Part 
I, Chapter 16, 16.14(a) relating to incarcerated 
veterans.  See Wood, supra (adjudication of claims 
involving incarcerated veterans must be tailored to 
the peculiar circumstances of confinement).  If 
non-VA physicians are utilized, to include those 
employed by the Corrections Department, the RO 
should provide guidance with regard to thoroughness 
of the examinations as they relate to the pertinent 
rating criteria.

3. The RO should schedule the appellant for a VA 
ophthalmology examination in order to determine the 
severity of his bilateral pterygia.  All indicated 
special studies should be conducted, to include 
testing for visual acuity and fields of vision.  
The examiner should specify as to whether any 
impaired vision is related to the bilateral 
pterygia.  The claims folder to the extent 
authorized should be made available to the examiner 
for review prior to the examination.

4. The RO should schedule the appellant for a VA 
orthopedic examination to determine the nature and 
severity of his residuals of the gunshot wound to 
the thigh.  The claims folder, to the extent 
authorized, should be made available to the 
examiner for review before the examination.  The 
examiner should be informed of the revised 
regulations pertaining to evaluations of muscle 
injuries effective July 3, 1997.  All indicated 
special studies, should be accomplished and the 
findings then reported in detail.  The examiner is 
requested to identify all muscle groups involved.

The examination should include range of motion 
testing of all involved joints, functional 
impairment due to pain on use or due to flare-ups, 
weakened movement, excess fatigability or 
incoordination, muscle damage, and muscle strength.  
The examiner should indicate whether the degree of 
injury to each muscle group involved is moderate, 
moderately severe, or severe.

5.  The RO should then readjudicate the issues on 
appeal to include a review of the evidence 
submitted since the last supplemental statement of 
the case.  In the event that any action taken 
remains adverse to the veteran, he should be 
provided with a supplemental statement of the case, 
which includes the revised regulations for rating 
muscle injuries, and an opportunity to respond. 
Thereafter, subject to current appellate 
procedures, the case should be returned to the 
Board for further appellate consideration.

6. After completing the requested actions, and any 
additional notification and/or development deemed 
warranted, the RO should adjudicate the claims on 
appeal, as well as the claim for acute psychosis 
secondary to Valium, in light of all pertinent 
evidence and legal authority. 

7. If the claim for acute psychosis secondary to 
Valium is denied, the veteran and his 
representative must be notified of the denial and 
advised of the veteran's appellate rights.  The 
veteran and his representative are hereby reminded 
that to obtain appellate jurisdiction of an issue 
not currently in appellate status, a timely appeal 
(a NOD, and, after issuance of an SOC, a 
substantive appeal) must be perfected.  While the 
RO must furnish the veteran the appropriate time 
period in which to do so, the veteran should 
perfect an appeal of the claim for entitlement to 
an acute psychosis secondary to Valium, if desired, 
as soon as possible to avoid unnecessary delay in 
the consideration of the appeal.

8. The RO should review the claims file to ensure 
that all of the above requested development has 
been completed.  See Stegall v. West, 11 Vet. App. 
268 (1998).

9.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  By this 
action, the Board intimates no opinion, legal or 
factual, regarding the disposition of this matter.  
No action is required of the appellant until he is 
so informed


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

 
	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


